                  EXHIBIT O




Case 5:19-cv-00250-FL Document 1-16 Filed 06/18/19 Page 1 of 2
.Shappy

 Nexus FN hack/cheat [one mont h]                                                                                             About



Nexus Fortnite Cheat Features: - Aimbot - Customizable Player ESP - Customizable FOV - Visibility Check - Player Head                     $130.00
Dot - Bounding box - Skeleton ESP - HWID spoofer included! !

   Vi deo : https : //yout u . be/ t bBdmT003aA
                                                                                                                                           Purchase


By purchasing any service we provide the                                                                                                    - 1+

customer acknowledges that refund are
never provided under any circumstance, and                                                                                             (z} Apply a Coupon
the customer also understands
                                                                                                                              Seller                ShopCamDad
that the state of detection ca n change at any given moment and there w il l be no compensation for any bans received as
                                                                                                                              Stock                         0 53
a result of use of our products. In addition to cheats we offer third party programs dubbed "spoofers" that have the
possibility to resolve bans. We will consistently update said spoofers to resolve any detection issues and your time w ill    Feedback                        66

be compensated forthe rema inder of detection. Note: any chargeback through any platform of purchase w ill result in
severe conseq uer ces and a revocation of use of all our prod ucts along side of any of our partner and or sister products.
In add ition to revocation of all prod ucts, the customer may face legal repercussions as a result of illegitmate
chargebacks.




                                                                             Powered   by.
                                       Case 5:19-cv-00250-FL Document 1-16 Filed 06/18/19 Page 2 of 2
